                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:20-CV-00124-DSC


 RICHARD WINGATE JR.,                                  )
                                                       )
                    Plaintiff,                         )
                                                       )
 v.                                                    )         MEMORANDUM AND ORDER
                                                       )
 ANDREW M. SAUL,                                       )
                                                       )
                   Defendant.                          )



       THIS MATTER is before the Court on Plaintiff’s “Motion for Summary Judgment”

(document #12) and Defendant’s “Motion for Summary Judgment” (document #13), as well as the

parties’ briefs and exhibits.

       The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C. § 636(c)

and these Motions are ripe for disposition.

       The Court finds that Defendant’s decision to deny Plaintiff Social Security benefits is

supported by substantial evidence. Accordingly, the Court will deny Plaintiff’s Motion for

Summary Judgment; grant Defendant’s Motion for Summary Judgment; and affirm the

Commissioner’s decision.

                                    I. PROCEDURAL HISTORY

       The Court adopts the procedural history as stated in the parties’ briefs.

       Plaintiff filed the present action on August 12, 2020. He assigns error to the Administrative

Law Judge’s formulation of his mental Residual Functional Capacity. 1                          See Plaintiff’s


       1
        The Social Security Regulations define “Residual Functional Capacity” as “what [a claimant] can still do
“Memorandum ...” at 5-7 (document #12-1). Specifically, he argues that the ALJ failed to account

for a moderate difficulty in concentration, persistence or pace in formulating his RFC.

         The ALJ found that Plaintiff had the mental RFC for:

         simple, routine, repetitive unskilled work tasks. [Plaintiff] would be able to
         concentrate on [those] tasks for two hours before taking a break, for 8 hours total
         in a workday. [Plaintiff] can have no more than occasional contact with supervisors,
         coworkers and the public. [Plaintiff] is limited to work in low stress, nonproduction
         work setting.

(Tr. 19).



                                               II. DISCUSSION

         The Social Security Act, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court's review of

a final decision of the Commissioner to: (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and (2) whether

the Commissioner applied the correct legal standards. Hays v. Sullivan, 907 F.2d 1453, 1456 (4th

Cir. 1990); see also Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (per curiam). The District

Court does not review a final decision of the Commissioner de novo. Smith v. Schweiker, 795

F.2d 343, 345 (4th Cir. 1986); King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v.

Richardson, 483 F.2d 773, 775 (4th Cir. 1972).

         As the Social Security Act provides, “[t]he findings of the [Commissioner] as to any fact,

if supported by substantial evidence, shall be conclusive.”                42 U.S.C. § 405(g).         In Smith v.

Heckler, 782 F.2d 1176, 1179 (4th Cir. 1986), quoting Richardson v. Perales, 402 U.S. 389, 401

(1971), the Fourth Circuit defined “substantial evidence” thus:


despite his limitations.” 20 C.F.R. § 404.1545(a). The Commissioner is required to “first assess the nature and
extent of [the claimant’s] physical limitations and then determine [the claimant’s] Residual Functional Capacity for
work activity on a regular and continuing basis.” 20 C.F.R. § 404.1545(b).
        Substantial evidence has been defined as being “more than a scintilla and do[ing]
        more than creat[ing] a suspicion of the existence of a fact to be established. It
        means such relevant evidence as a reasonable mind might accept as adequate to
        support a conclusion.”


See also Seacrist v. Weinberger, 538 F.2d 1054, 1056-57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in the medical

evidence”).

        The Fourth Circuit has long emphasized that it is not for a reviewing court to weigh the

evidence again, nor to substitute its judgment for that of the Commissioner, assuming the

Commissioner’s final decision is supported by substantial evidence. Hays v. Sullivan, 907 F.2d at

1456 (4th Cir. 1990); see also Smith v. Schweiker, 795 F.2d at 345; and Blalock v. Richardson,

483 F.2d at 775. Indeed, this is true even if the reviewing court disagrees with the outcome – so

long as there is “substantial evidence” in the record to support the final decision below. Lester v.

Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

        The question before the ALJ was whether Plaintiff became disabled at any time. 2 Plaintiff

challenges the ALJ’s determination of his RFC. The ALJ is solely responsible for assessing a

claimant’s RFC. 20 C.F.R. §§ 404.1546(c) & 416.946(c). In making that assessment, the ALJ

must consider the functional limitations resulting from the claimant’s medically determinable

impairments. SSR96-8p, available at 1996 WL 374184, at *2. The ALJ must also “include a

narrative discussion describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.” Id.


  2
   Under the Social Security Act, 42 U.S.C. § 301, et seq., the term “disability” is defined as an:

        inability to engage in any substantial gainful activity by reason of any medically determinable
        physical or mental impairment which can be expected to result in death or which has lasted or can
        be expected to last for a continuous period of not less than 12 months…
        Pass v. Chater, 65 F. 3d 1200, 1203 (4th Cir. 1995).
       Plaintiff has the burden of establishing his RFC by showing how his impairments affect his

functioning. See 20 C.F.R. §§404.1512(c) & 416.912(c); see also, e.g., Stormo v. Barnhart, 377

F.3d 801, 806 (8th Cir. 2004) (“[t]he burden of persuasion . . . to demonstrate RFC remains on the

claimant, even when the burden of production shifts to the Commissioner at step five”); Plummer

v. Astrue, No. 5:11-cv-06-RLV-DSC, 2011 WL 7938431, at *5 (W.D.N.C. Sept. 26, 2011)

(Memorandum and Recommendation) (“[t]he claimant bears the burden of providing evidence

establishing the degree to which her impairments limit her RFC”) (citing Stormo), adopted, 2012

WL 1858844 (May 22, 2102), aff’d, 487 F. App’x 795 (4th Cir. Nov. 6, 2012).

       In Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), the Fourth Circuit held that “remand

may be appropriate . . . where an ALJ fails to assess a claimant's capacity to perform relevant

functions, despite contradictory evidence in the record, or where other inadequacies in the ALJ's

analysis frustrate meaningful review.” 780 F.3d at 636 (quoting Cichocki v. Astrue, 729 F.3d 172,

177 (2d Cir. 2013)). This explicit function-by-function analysis is not necessary when functions

are irrelevant or uncontested.

       In Mascio, the Court also “agree[d] with other circuits that an ALJ does not account ‘for a

claimant's limitations in concentration, persistence, and pace by restricting the hypothetical

question to simple, routine tasks or unskilled work.’” 780 F.3d at 638 (quoting Winschel v.Comm'r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011) (joining the Third, Seventh, and Eighth

Circuits)). See also SSR 96-8p (where ALJ completes Psychiatric Review Technique Form

(“PRTF”), mental RFC evaluation for use at steps 4 and 5 "requires a more detailed assessment by

itemizing various functions … summarized on the PRTF"). “The ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence or pace.” Id.
        The Court has carefully reviewed the record, the authorities and the parties’ arguments.

Plaintiff argues that the ALJ failed to account for his moderate limitation in concentration,

persistence or pace. The Court finds that the ALJ’s determination was based upon substantial evidence

supporting a limitation to “simple, routine, repetitive unskilled work tasks … limited to work in low

stress, nonproduction work setting.” (Tr. 19). See Mascio, 780 F.3d at 638 (“[t]he ability to perform

simple tasks differs from the ability to stay on task. Only the later limitation would account for a

claimant’s limitation in concentration, persistence or pace”); Jarek v. Colvin, 3:14cv620-FDW-

DSC, 2015 WL 10097516, at *5 (W.D.N.C. Sept. 4, 2015) aff'd by 2016 WL 626566 (W.D.N.C.

Feb. 16, 2016) aff'd by 2017 WL 129024 (4th Circuit Jan. 13, 2017) (moderate limitation in

concentration, persistence and pace adequately addressed by “limitation to simple, routine,

repetitive tasks not at an assembly line pace”). The ALJ applied the correct legal standards and

his conclusion that Plaintiff was not disabled is supported by substantial evidence.

                                           III. ORDER

        NOW THEREFORE IT IS ORDERED:

        1.     Plaintiff’s “Motion for Summary Judgment” (document #12) is DENIED;

Defendant’s “Motion for Summary Judgment” (document #13) is GRANTED; and the

Commissioner’s decision is AFFIRMED.

        2.     The Clerk is directed to send copies of this Memorandum and Order to counsel for

the parties.

        SO ORDERED.                         Signed: May 4, 2021
